In the

        United States Court of Appeals
                          For the Seventh Circuit
                                ____________________ 
No. 16‐1334 
IN RE: 
LAURA A. WIERZBICKI, 
                                                                              
                                                                      Debtor, 
 
BRENDA L. ZEDDUN, Trustee in Bankruptcy, 
                                                           Plaintiff‐Appellee, 
                                                  v. 

GREG GRISWOLD, 
                                                        Defendant‐Appellant. 
                                ____________________ 

             Appeal from the United States District Court for the 
                       Western District of Wisconsin 
               No. 14‐cv‐718‐jdp — James D. Peterson, Judge. 
                                ____________________ 

        SUBMITTED JULY 22, 2016 — DECIDED JULY 27, 2016 
                                ____________________ 


                                                     
     After examining the briefs and the record, we have concluded that 
oral argument is unnecessary. Thus the appeal is submitted on the briefs 
and the record. See Fed. R. App. P. 34(a)(2)(C).
2                                                       No. 16‐1334 

    Before WOOD, Chief Judge, and ROVNER and HAMILTON, Cir‐
cuit Judges. 
    PER CURIAM. This appeal illustrates how courts should de‐
termine whether a debtor in bankruptcy received reasonably 
equivalent value in deciding whether a pre‐bankruptcy trans‐
fer of the debtor’s property amounted to a fraudulent transfer 
under  11  U.S.C.  §  548(a)(1)(B).  The  bankruptcy  court  found 
that  a  transfer  of  a  farm  in  this  case  was  fraudulent  and 
avoided  the  transfer.  The  district  court  affirmed,  and  so  do 
we. 
I. Factual and Procedural Background 
    Debtor  Laura  Wierzbicki  owned  a  40‐acre  farm  in  Cross 
Plains, Wisconsin, where she lived for a time with her three 
minor children and their father, appellant Greg Griswold. In 
March 2012 Wierzbicki gave Griswold a quitclaim deed to the 
farm.  Fourteen  months  later  she  filed  for  Chapter 7  bank‐
ruptcy.  The  bankruptcy  trustee  brought  an  adversary  pro‐
ceeding  in  bankruptcy  court  against  Griswold  to  avoid  the 
transfer as fraudulent. The trustee alleged that Wierzbicki was 
insolvent at the time of the transfer and that she had not re‐
ceived reasonably equivalent value in exchange for the prop‐
erty. See 11 U.S.C. § 548(a)(1)(B). 
    After a trial Bankruptcy Judge Martin avoided the trans‐
fer, concluding that Griswold had exchanged nothing of value 
for the farm. Whether a debtor has received reasonably equiv‐
alent value in an exchange of property is a question of fact, 
and appellate review of such a finding is deferential, asking 
whether the finding of fact is clearly erroneous. See In re Image 
Worldwide, Ltd., 139 F.3d 574, 576 (7th Cir. 1998). 
No. 16‐1334                                                             3

    Wierzbicki  and  Griswold  lived  and  worked  together  on 
the farm, where they also operated a business salvaging boats. 
Sometime  before  2009  their  personal  and  business  relation‐
ships soured. Griswold sued Wierzbicki in state court for un‐
just  enrichment  and  collateral  estoppel.  Wierzbicki  counter‐
claimed  for  slander  of  title.  In  2011  a  state  trial  court  sided 
with Wierzbicki, finding that Griswold “does not have, and 
has never had, any interest in or title to” the farm. Griswold 
appealed  that  decision.  He  also  filed  a  second  appeal  chal‐
lenging the trial judge’s refusal to recuse himself, and a sepa‐
rate petition in the appellate court demanding that the State 
of Wisconsin be compelled to bring criminal charges against 
Wierzbicki for false swearing.  
    In  2012  the  state  appellate  court  dismissed  Griswold’s 
principal  appeal  and  rejected  his  demand  for  criminal 
charges.  Wierzbicki  apparently  wanted  an  end  to  the  litiga‐
tion, and she accepted Griswold’s promise to drop the rest of 
the litigation if she gave up the farm. Griswold set out the deal 
in a document providing that Wierzbicki would give him one 
dollar and the quitclaim deed. In exchange, Wierzbicki would 
receive Griswold’s promise to abandon the litigation (at that 
point, just the recusal appeal and his petitions for review of 
his appellate losses in the Wisconsin Supreme Court) and to 
assume about $149,000 in liabilities secured by the property. 
The document also said that the deal would “bring closure” 
to  Wierzbicki’s  potential  liability  arising  from  a  zoning  dis‐
pute with the county that “continues to be directly adversely 
affecting  their  children’s  security  and  welfare.”  Both 
Wierzbicki  and  Griswold  signed  the  document.  Wierzbicki 
then executed the quitclaim deed, which Griswold recorded 
with the register of deeds. 
4                                                         No. 16‐1334 

    The  trustee  alleged  in  her  adversary  complaint  that  the 
transfer  of  the  farm  was  constructively  fraudulent  and  thus 
avoidable because (a) it had occurred within two years of the 
bankruptcy filing, (b) Wierzbicki was insolvent at the time of 
the transfer, and (c) she did not receive “a reasonably equiva‐
lent  value  in  exchange  for”  the  property.  11 U.S.C. 
§ 548(a)(1)(B).  The  parties  agree  that  the  transfer  fell  within 
the two‐year window and that Wierzbicki was insolvent at the 
time. The dispute here is about reasonably equivalent value. 
Griswold  has  argued  that  his  promises  to  Wierzbicki  pro‐
vided reasonably equivalent value and that the farm’s value 
to Wierzbicki at the time of the transfer was essentially noth‐
ing because of various encumbrances. 
    After a trial at which both Griswold and Wierzbicki testi‐
fied,  the  bankruptcy  court  concluded  that  the  transfer  was 
fraudulent. The court found that, at the time of the transfer, 
the fair market value of the farm was $300,000. The property 
was encumbered by three mortgages, two judgment liens, and 
outstanding  real  estate  taxes,  but  the  court  found  that 
Wierzbicki still had equity of approximately $151,000 at the 
time of the transfer to Griswold. The bankruptcy court further 
found  that  Griswold’s  promise  to  cease  his  “meritless  ap‐
peals” in exchange for that interest had no material value. The 
bankruptcy court thus avoided the transfer. 
II. Analysis 
    We  have  jurisdiction  to  hear  Griswold’s  appeal  from  the 
bankruptcy court’s order avoiding the transfer of the property 
under  28  U.S.C.  § 158(d).  See Peterson  v.  Somers  Dublin  Ltd., 
729 F.3d 741, 747 (7th Cir. 2013) (explaining that Article III au‐
thorizes bankruptcy judges to enter final orders in avoidance 
actions); In re FBN Food Servs., Inc., 82 F.3d 1387, 1392 (7th Cir. 
No. 16‐1334                                                           5

1996)  (explaining  that  courts  of  appeals  may  hear  appeals 
from final decisions in bankruptcy actions, including avoid‐
ance actions). 
    We  review  the  bankruptcy  court’s  conclusions  of  law  de 
novo and its findings of fact for clear error, meaning that we 
will  uphold  its  findings  of  fact  unless  we  are  “left  with  the 
definite and firm conviction that a mistake has been commit‐
ted.” Unsecured Creditors Comm. of Sparrer Sausage Co. v. Jason’s 
Food, Inc., No. 15‐2356, — F.3d —, —, 2016 WL 3213096, at *2 
(7th  Cir.  June  10,  2016),  quoting  Kovacs  v.  United  States,  614 
F.3d 666, 672 (7th Cir. 2010). 
    In  determining  whether  a  debtor  received  “reasonably 
equivalent value,” courts consider all the circumstances of the 
transfer, including “the fair market value of what was trans‐
ferred  and  received,  whether  the  transaction  took  place  at 
arm’s length, and the good faith of the transferee.” In re Smith, 
811 F.3d 228, 240 (7th Cir. 2016); see Barber v. Golden Seed Co., 
129  F.3d  382,  387  (7th  Cir.  1997).  The  transaction  between 
Wierzbicki  and  Griswold  was  not  at  arm’s  length,  and 
Wierzbicki’s testimony that “the main reason” she agreed to 
give  Griswold  the  farm  was  to  “stop  the  litigation”—which 
was frivolous—suggests that Griswold was not negotiating in 
good faith. In light of these standards, we consider Griswold’s 
specific arguments. 
    Griswold first  argues that  the  bankruptcy court overval‐
ued  Wierzbicki’s  interest  in  the  property  at  the  time  of  the 
transfer by not taking into account a lis pendens that he had 
filed in relation to the property. Griswold misunderstands the 
significance of a lis pendens. Under Wisconsin law a lis pendens 
simply  alerts  third  parties  to  judicial  proceedings  involving 
real estate. It does not create an encumbrance on the property. 
6                                                         No. 16‐1334 

See Wis. Stat. § 840.10; Trade Well Int’l v. United Cent. Bank, 778 
F.3d 620, 624 (7th Cir. 2015); Kensington Dev. Corp. v. Israel, 419 
N.W.2d 241, 245 (Wis. 1988). 
    Griswold  argues  next  that  two  separate  $75,000  home‐
stead exemptions that he says would have been available to 
him  and  Wierzbicki  should  have  brought  her  equity  in  the 
property to zero. This argument has no merit at all. State‐cre‐
ated homestead exemptions, which are incorporated into the 
Bankruptcy Code by 11 U.S.C. § 522(b), facilitate fresh starts 
for debtors by allowing them to shield from creditors specific 
assets or amounts that otherwise would be part of the bank‐
ruptcy estate. See 4 Collier on Bankruptcy ¶ 522.01 (Alan N. 
Resnick & Henry J. Sommers eds., 16th ed.) (“A fundamental 
component of an individual debtor’s fresh start in bankruptcy 
is the debtor’s ability to set aside certain property as exempt 
from the claims of creditors.”). Griswold, however, is not the 
debtor  in  this  bankruptcy  action,  so  he  is  not  entitled  to  a 
homestead  exemption  from  Wierzbicki’s creditors.  See Glad‐
stone v. U.S. Bank Corp., 811 F.3d 1133, 1142 (9th Cir. 2016) (ex‐
plaining that homestead exemption applies only for benefit of 
debtor; transferee cannot assert it against creditors in avoid‐
ance  action);  In re Noblit,  72  F.3d  757,  758  (9th  Cir.  1995) 
(same).  And  the  availability  of  a  homestead  exemption  to 
Wierzbicki has nothing to do with the fair market value of the 
farm when she transferred it. 
    Griswold next argues that the bankruptcy court erred by 
undervaluing his promise to drop his appeals in state court; 
that  his  promises  to  assume  liability  for  the  mortgages  and 
other liens on the farm provided value; and that the court also 
failed to consider the additional benefit to Wierzbicki in lim‐
iting her exposure to liability in a county zoning dispute and 
No. 16‐1334                                                       7

ensuring that their children could remain in their home. All 
of these arguments fail, as well. 
     What  Wierzbicki  received  for  the  farm  was  not  worth 
anywhere close to her $151,000 interest. Griswold’s promise 
to  assume liability for the mortgages and  other  liens  on  the 
property was worth no more than the amount of those encum‐
brances—roughly $149,000 or half the property’s value. Those 
amounts were already taken into account when the court es‐
timated that Wierzbicki’s equity was about $151,000. 
     The bankruptcy court also did not err by finding that Gris‐
wold’s promise to drop his state‐court appeals was essentially 
worthless.  When  Wierzbicki  gave  Griswold  the  quitclaim 
deed, the Wisconsin Court of Appeals had already dismissed 
two of his three cases—his appeal of the trial court’s judgment 
in  favor  of  Wierzbicki  and  his  petition  demanding  that  she 
face criminal charges. All that remained was his appeal of the 
trial judge’s refusal to recuse himself and his petitions for dis‐
cretionary review by the state supreme court. 
    The bankruptcy court did not err as a matter of fact that 
Griswold’s appeals had only nuisance value, obviously far be‐
low the value of Wierzbicki’s equity in the farm. Putting aside 
the slim chance that Griswold would prevail in those matters, 
there  was  an  even  more  fundamental  problem  with  Gris‐
wold’s theory of value. The stakes of the state‐court litigation 
had been ownership of the farm. The deal was to end the liti‐
gation. According to  Griswold’s theory of the value he sup‐
posedly provided, Wierzbicki gave up the farm to eliminate the 
risk of losing the farm. The only real value to Wierzbicki was 
saving the cost of defending against the frivolous remains of 
Griswold’s litigation, but as the bankruptcy court found, that 
8                                                       No. 16‐1334 

cost would have been minimal compared to her $151,000 in‐
terest in the farm. 
    As noted, the bankruptcy court’s judgment about reason‐
ably equivalent value is a question of fact. Valuing real estate 
and settlements of nuisance litigation is not an exact science. 
We  have  no  trouble  affirming  the  bankruptcy  court’s  judg‐
ment in this case since Wierzbicki gave up a $300,000 farm in 
which  she  had  $151,000  equity  in  exchange  for  very  little 
value.  See Smith,  811  F.3d  at  238  (concluding  that  purchase 
price between 3.8% and 8.8% of fair market value was not rea‐
sonably equivalent to value of property); In re Lindell, 334 B.R. 
249,  255–56  (Bankr.  D.  Minn.  2005)  (concluding  that  arm’s‐
length  sale  of  promissory  notes  valued  at  $130,000  for 
$50,000—or  for  38.5%  of  notes’  value—was  not  reasonably 
equivalent  value  under  § 548(a)(1)(B)(i)  where  all  payments 
had  been  made  on  notes  in  six  months  prior  to  sale);  In re 
McCook  Metals,  LLC,  319  B.R.  570,  589–90  (Bankr.  N.D.  Ill. 
2005) (concluding that debtor‐company that transferred right 
to  purchase  certain  manufacturing  equipment—a  right  val‐
ued at $11.1 million—to another company controlled by same 
individual in exchange for note worth $7.8 million did not re‐
ceive reasonably equivalent value). Considering the totality of 
the  circumstances,  the  bankruptcy  court’s  finding  that 
Wierzbicki  did  not  receive  reasonably  equivalent  value  was 
exactly right. It certainly was not clearly erroneous.  
    The bankruptcy court did not consider as part of the value 
received from Griswold two purported benefits to Wierzbicki 
listed  in  the  opening  recitals  of  the  document  they  signed: 
“bringing closure” to her zoning dispute with the county and 
assurance that the couple’s children would “continue to enjoy 
No. 16‐1334                                                         9

the security provided them from residing at their farm home‐
stead.” The district court addressed these purported benefits 
and found they were not reasonably equivalent to the value 
of  the  farm.  As  for  the  zoning  litigation,  Griswold  did  not 
promise to assume liability for the cost or consequences of the 
zoning litigation. In fact, the district court found, Wierzbicki 
had  been  fined  $500  for  a  zoning  violation  even  after  she 
transferred the property to Griswold. Griswold testified that 
he had paid $32,000 to remove boats from the farm to comply 
with zoning regulations, but the district court correctly recog‐
nized that this amount was not reasonably equivalent to the 
value of the farm itself. 
    The district court also found that the benefit of avoiding 
further family conflict was too “nebulous” to “support a find‐
ing  of  reasonable  equivalence”  in  the  bankruptcy  context, 
where  a  transfer  would  put  an  insolvent  debtor’s  valuable 
property beyond the reach of creditors. See In re Hinsley, 201 
F.3d 638, 643 (5th Cir. 2000) (explaining that under Texas Uni‐
form Fraudulent Transfer Act intangible, non‐economic ben‐
efits, such as preservation of marriage, did not constitute rea‐
sonably  equivalent  value);  Image  Worldwide,  139  F.3d  at  577 
(explaining  that  UFTA  took  phrase  “reasonably  equivalent 
value”  from  11 U.S.C. § 548(a)(2));  In re Bargfrede,  117  F.3d 
1078,  1080  (8th Cir.  1997)  (concluding  that  “non‐economic 
benefits in the form of a release of a possible burden on the 
marital relationship and the preservation of the family rela‐
tionship” are “sufficiently analogous to other intangible, psy‐
chological  benefits”  that  they  do  not  constitute  reasonably 
equivalent  value  under  11  U.S.C.  § 548);  In re Treadwell,  699 
F.2d 1050, 1051 (11th Cir. 1983) (concluding that love and af‐
fection do not constitute “reasonably equivalent value” under 
§ 548). As cold and unsentimental as that rule might seem, it 
10                                                    No. 16‐1334 

is easier to understand from the perspective of creditors, most 
of  whom  would  probably  be  unwilling  to  volunteer  to  pro‐
vide  a  financial  subsidy  to  enhance  the  insolvent  debtor’s 
family  relationships  by  allowing  the  debtor  to  put  valuable 
property beyond their reach.  
                                                        AFFIRMED.